
	

113 S2878 IS: Student Loan Tax Relief Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2878
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exclusion from income for student loan
			 forgiveness for students in certain income-based or income-contingent
			 repayment programs who have completed payment obligations, and for other
			 purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Student Loan Tax Relief Act.2.Certain student
			 loans the repayment of which is income contingent or income-based
			(a)In
			 generalParagraph (1) of section 108(f) of the Internal Revenue
			 Code of 1986 is amended by striking any student loan if and all
			 that follows and inserting
				
					any student loan
			 if—(A)such discharge
				was pursuant to a provision of such loan under which all or part of
			 the
				indebtedness of the individual would be discharged if the
			 individual worked for
				a certain period of time in certain professions for any of a broad
			 class of
				employers, or
					(B)such discharge
				was pursuant to section 455(e) or section 493C(b)(7) of the Higher
			 Education
				Act of 1965 (relating to income contingent and income-based
				repayment).
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 discharges of loans after December 31, 2014.3.Student loans discharged on account of death or disability(a)In generalParagraph (1) of section 108(f) of the Internal Revenue Code of 1986, as amended by section 2, is
			 amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , or, and by adding at the end the following new subparagraph:(C)such discharge was on account of the death or total and permanent disability of the student..(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 discharges of loans after December 31, 2014.
			
